Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Section 1350 of Chapter 63 of Title 18 of the United States Code), each of the undersigned does hereby certify with respect to the Quarterly Report of Commerce Bancorp, Inc. (the “Company”) on Form 10-Q for the quarterly period ended June 30, 2007 (the “Report”) that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: August 8, 2007 /s/ Dennis M. DiFlorio Dennis M. DiFlorio Chairman, Commerce Bank, N.A. Date: August 8, 2007 /s/ Douglas J. Pauls Douglas J. Pauls Executive Vice President and Chief Financial Officer The foregoing certification is being furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Section 1350 of Chapter 63 of Title 18 of the United States Code) and is not being filed as a separate disclosure document. 28
